Title: From George Washington to John Francis, 25 August 1799
From: Washington, George
To: Francis, John



Sir,
Mount Vernon 25th Augt 1799

Your letter of the 17th instant in answer to mine of the 14th, has been received.
I have already given you the specific terms on which I propose to rent my houses in the Federal City, and from which I shall not depart an iota; because I fixed them as low as any, with whom I conversed, though⟨t⟩ I ought to ask, and much lower than many seem disposed to take.
It is true I did not give you the aggregate amount of the Rent, nor is it in my power (upon the principle I act) to do it at this time, with exact precision; because the cost of some parts of the Work is not, nor will not be known until the whole is completed; But as I am entirely disposed to give you all the data I possess, to enable you to form a judgment thereof, I send you enclosed the cost of all things which is conclusively fixed, and an ennumeration of ⟨them⟩ which are not; to which I shall add your information, that all the work, inside and out, is plain. Possessed of these facts you can err but little in ascertaining the ⟨question⟩ of Rent.
My reason for informing you of the epochs at which my houses—by Contract—were to be completed, was not that I expected the

Rents of them were to commence precisely on those days. They may not, although Mr Blagden seems quite certain of being within the time stipulated, be in condition to receive ⟨a⟩ tenant—or tenants, so soon. And as they are to be papered, some little time may be required for that, although occupancy is not to be retarded on that account as that operation can be performed as well after, as before the entry of the tenant; probably must be so, to prevent injury to the Paper, which must be on Plaster uncommonly well seasoned, to avoid its ⟨ranting⟩.
After giving this explanation, I must be permitted ⟨to⟩ add as there are two views of the cas⟨e, that I conceive⟩ in naming the first of August, you ⟨illegible⟩ extended the time for commencing the Rent ⟨unreasonably⟩ long; for certainly, it would be as hard for me, if the houses are ready, agreeably to Contract, to keep them empty five months to accomodate you, as it would be on you to pay two Rents, when the presumption is, that such houses will be in demand. Considering the matter therefore in both points of view, I am not indisposed to share the inconvenience with you; that is—be the interval what it may—between the completion of the houses (as before mentioned) and the first of Aug. that it shall be borne between ⟨us; for exam⟩ple suppose, that instead of the 1st ⟨of March⟩, they are not ready until the end of it there will then be a vacuum of four months, in which case the Rent shd commence the 1st of June. again, if not ready until the 1st of May, then to commence the middle of ⟨July⟩.
I am thus particular, that you may, in your next—decide positively whether you will take the houses on the terms here mentioned, or not. If an affirmative answer is not, unconditionally given, I shall consider myself as under no further obligation to give you a preference, and will let the houses to any good tenant or tenants, who may apply, or dispose of them in any other manner. I am Sir—Your most obedient Servant

Go: Washington

